DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive. 
	i)	Following Applicants amendments and arguments 112 rejections have been presented below.
	ii)	Following Applicants amendments an additional prior art reference has been provided below. 
	iii) 	Applicants argue that Osborn discloses "a risk-based pricing technique that takes into account other variables." This is not the same as "reducing a cost estimate of insurance associated with the driver based on using the onboard system of the vehicle to decrease the risk" as recited by amended claim 3. The Examiner notes that no arguments have been provided to support this conclusory statement. The Examiner notes that risk-based pricing reads on reducing a cost estimate of insurance… based on the lower risk in view of the broadest reasonable interpretation of the phrase. At best this is obvious in view of the combination in view of the onboard system control of Levine as recited below.
Claim Objections
4.	Claim 20 is objected to because of the following informalities:  the claim recites “compute program” rather than “computer program.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

ii)	Claim 6 recites “so that the vehicle behaves in a manner that is consistent with receiving a lower insurance premium.” The term "consistent with receiving a lower insurance premium" in claim 6 is a relative phrase which renders the claim indefinite.  The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the claim vague and indefinite.
iii)	Claim 9 recites “an advanced driving assistance system.” The term " advanced driving assistance system” in claim 9 is a relative phrase which renders the claim indefinite.  The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What constitutes “advanced?” This renders the claim vague and indefinite.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



6.	Claims 1-2, 7-14, and 17-18 are rejected under 35 U.S.C. 103 as being clearly anticipated by Boschert S., Rosen R. (2016) Digital Twin—The Simulation Aspect. In: Hehenberger P., Bradley D. (eds) Mechatronic Futures. Springer, Cham. https://doi.org/10.1007/978-3-319-32156-1_5, hereafter Hehenberger in view of Levine U.S. Patent Publication 2002/0016653.

Regarding Claim 1: The reference discloses A method comprising: 
generating a digital twin of a vehicle; 
receiving digital data recorded by a sensor and describing a condition of the vehicle as it exists in a real-world and a behavior of the vehicle as operated in the real-world; 
updating the digital twin of the vehicle based on the digital data so that the digital twin is consistent with the condition and the behavior. (Hehenberger. Bottom Page 64, “A Digital Twin is an integrated multiphysics, multiscale simulation of a vehicle or system that uses the best available physical models, sensor updates, fleet history, etc., to mirror the life of its corresponding flying twin. The Digital Twin is ultra-realistic and may consider one or more important and interdependent vehicle systems, including propulsion/energy storage, avionics, life support, vehicle structure, thermal management/TPS, etc. Manufacturing anomalies that may affect the vehicle may also be explicitly considered. In addition to the backbone of high-fidelity physical models, the Digital Twin integrates sensor data from the vehicle’s on-board Integrated Vehicle Health Management (IVHM) system, maintenance history and all available historical/fleet data obtained using data mining and text mining. By combining all of this information, the Digital Twin continuously forecasts the health of the vehicle/system, the remaining useful life and the probability of mission success. The systems on-board the Digital Twin are also capable of mitigating damage or degradation by recommending changes in mission profile to increase both the life span and the probability of mission success.” Top of Page 64, “In this sense every kind of prototype which is used to mirror the real operating conditions for simulation of the real-time behaviour, can be seen as a twin.”)
Hehenberger does not explicitly recite that act of modifying, with an onboard system of the vehicle, an operation of the vehicle to decrease a risk posed by the behavior. 
However Levine recites modifying, with an onboard system of the vehicle, an operation of the vehicle to decrease a risk posed by the behavior. (Levine. “[0002] This invention generally relates to hybrid automotive control systems, and more particularly to such systems permitting driver manual control of the vehicle but providing automatic override of certain functions of control of the vehicle as is necessary…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the modification of vehicle behavior to reduce risk as per Levine for the system in Hehenberger since such a modification of vehicle behavior would allow for compliance “with traffic laws and to compensate for various external conditions of danger.” (Levine. [0002])

Regarding Claim 2: The reference discloses The method of claim 1, further comprising executing one or more simulations based on the digital twin; and generating modification data based on the one or more simulations, wherein modifying risk is based on the modification data. (Hehenberger. Page 65, Paragraph 3, “This would lead to earlier identification and a broader range of feasible solutions; a structured assessment of cost, schedule, and performance risk and accelerated analysis, development, test, and operation.” See also Levine [0002])

Regarding Claim 7: The reference discloses The method of claim 1, wherein the digital data describes real-time information about the condition of the vehicle in the real-world based on the behavior of the vehicle when operated in the real- world. (Hehengerger. Top of Page 64, “In this sense every kind of prototype which is used to mirror the real operating conditions for simulation of the real-time behaviour, can be seen as a twin.”)

Regarding Claim 8: The reference discloses The method of claim 1, wherein the sensor is an element of the vehicle. (Hehenberger. Bottom Page 64, “the Digital Twin integrates sensor data from the vehicle’s on-board Integrated Vehicle Health Management (IVHM) system,)

Regarding Claim 9: The reference discloses The method of claim 1, wherein the vehicle is autonomous and the operation is performed by an advanced driving assistance system. (Hehenberger. Bottom Page 64, “the Digital Twin integrates sensor data from the vehicle’s on-board Integrated Vehicle Health Management (IVHM) system, maintenance history and all available historical/fleet data obtained using data mining and text mining. See also Levine [0003] “For all of these reasons, and others, there exists a need for partially overriding the manual control of automotive vehicles with temporary and limited automatic controls in circumstances where such conditions exist.”)

Regarding Claim 10: The reference discloses The method of claim 2, wherein modifying the operation of the vehicle to mitigate the risk includes providing a notification to a driver of the vehicle that the driver is engaging in the behavior that is risky. (Levine [0036] “Thus, for example, when the sensors (10 and 17-FIG. 1) detect that the vehicle has violated the speed limit, the address code generated by the message control code circuit 63 downloads the message memory 86 to generate a prerecorded message notifying the driver of such violation.”)

Regarding Claim 11: The reference discloses The method of claim 1, wherein multiple instances of the digital data are received over time as part of a feedback loop and the digital twin is recursively updated based on the digital data received in the feedback loop. (Hehenberger. Page 67, “Fig. 5.3 The Digital Twin uses the essential information originating from different IT systems and makes it available for succeeding phases.” Each phase represents a feedback loop and the successive phases represent a recursive update of the Digital Twin.)

Regarding Claim 12: See rejection for claim 1.

Regarding Claim 13: The reference discloses The system of claim 12, wherein the digital data describes a state of one or more vehicle components of the vehicle. (Hehenberger. Bottom Page 64, “the Digital Twin integrates sensor data from the vehicle’s on-board Integrated Vehicle Health Management (IVHM) system,)

Regarding Claim 14: See rejection for claim 2. 

Regarding Claim 17: See rejection for claim 1.

Regarding Claim 18: See rejection for claim 2. 

7.	Claim(s) 3-6, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hehenberger in view of Levine further in view of Osborn et al. U.S. Patent No. 6182048.

Regarding Claim 3: The reference discloses The method of claim 1, wherein modifying the operation of the vehicle to decrease the risk includes overriding an action of a driver of the vehicle (Levine. “[0002] This invention generally relates to hybrid automotive control systems, and more particularly to such systems permitting driver manual control of the vehicle but providing automatic override of certain functions of control of the vehicle as is necessary…”) and further comprising reducing a cost estimate of insurance associated with the driver based on using the onboard system of the vehicle to decrease the risk. 
Hehenberger and Levine do not explicitly disclose and further comprising reducing a cost estimate of insurance associated with the driver based on using the onboard system of the vehicle to decrease the risk.
However Osborn recites and further comprising reducing a cost estimate of insurance associated with the driver based on using the onboard system of the vehicle to decrease the risk. (Column 1, Lines 53-65, “This invention is able to provide a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business by using a risk-based pricing technique that takes into account other variables besides the make, model and year of the vehicle as well as the mileage of the vehicle, such as geographic and environmental factors where the vehicle is operated.  For example, risk-based pricing might charge more for a significantly driven vehicle than a vehicle which has driven far fewer miles.  Risk-based pricing might also charge more for a vehicle operated in one particular geographic region versus another region because of expected losses in that region.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the calculation of insurance pricing based on risk as per Osborn for the vehicle model in Hehenberger and Levine in order to address the “need for a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business.  Also, this system and method must be easy to use so that the vehicle warranty insurance personnel can understand and use it.” (Osborn. Column 1, Lines 45-50)

Regarding Claim 4: The reference discloses The method of claim 1, further comprising executing one or more simulations based on the digital twin, generating evaluation data based on the one or more simulations. (See rejection for claim 1)
Hehenberger and Levine do not explicitly disclose wherein the evaluation data describes a price of an insurance policy for the vehicle.
However Osborn recites the aspect of evaluation data describes a price of an insurance policy for the vehicle. (Column 1, Lines 53-65, “This invention is able to provide a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business by using a risk-based pricing technique that takes into account other variables besides the make, model and year of the vehicle as well as the mileage of the vehicle, such as geographic and environmental factors where the vehicle is operated.  For example, risk-based pricing might charge more for a significantly driven vehicle than a vehicle which has driven far fewer miles.  Risk-based pricing might also charge more for a vehicle operated in one particular geographic region versus another region because of expected losses in that region.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the calculation of insurance pricing based on risk as per Osborn for the vehicle model in Hehenberger and Levine in order to address the “need for a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business.  Also, this system and method must be easy to use so that the vehicle warranty insurance personnel can understand and use it.” (Osborn. Column 1, Lines 45-50)

Regarding Claim 5: The reference discloses The method of claim 4, wherein the evaluation data describes the risk created by the behavior of the vehicle as operated in the real-world. (Hehenberger. Page 65, Paragraph 3, “This would lead to earlier identification and a broader range of feasible solutions; a structured assessment of cost, schedule, and performance risk and accelerated analysis, development, test, and operation.”)

Regarding Claim 6: Hehenberger and Levine do not explicitly recite The method of claim 5, further comprising generating modification data that is operable to reduce the risk wherein modifying the operation of the vehicle is based on the modification data so that the vehicle behaves in a manner that is consistent with receiving a lower insurance premium. 
However Osborn recites generating modification data that is operable to reduce the risk wherein modifying the operation of the vehicle is based on the modification data so that the vehicle behaves in a manner that is consistent with receiving a lower insurance premium. (Column 1, Lines 53-65, “This invention is able to provide a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business by using a risk-based pricing technique that takes into account other variables besides the make, model and year of the vehicle as well as the mileage of the vehicle, such as geographic and environmental factors where the vehicle is operated.  For example, risk-based pricing might charge more for a significantly driven vehicle than a vehicle which has driven far fewer miles.  Risk-based pricing might also charge more for a vehicle operated in one particular geographic region versus another region because of expected losses in that region.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the calculation of insurance pricing based on risk as per Osborn for the vehicle model in Hehenberger and Levine in order to address the “need for a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business.  Also, this system and method must be easy to use so that the vehicle warranty insurance personnel can understand and use it.” (Osborn. Column 1, Lines 45-50)

Regarding Claim 15: See rejection for claim 4.

Regarding Claim 16: The reference discloses The system of claim 15, wherein the evaluation data describes the risk created by the behavior of the vehicle as operated in the real-world. (Hehenberger. Page 65, Paragraph 3, “This would lead to earlier identification and a broader range of feasible solutions; a structured assessment of cost, schedule, and performance risk and accelerated analysis, development, test, and operation.”)

Regarding Claim 19: See rejection for claim 4.

Regarding Claim 20: The reference discloses The compute program product of claim 19, wherein the evaluation data describes the risk created by the behavior of the vehicle as operated in the real-world. (Hehenberger. Page 65, Paragraph 3, “This would lead to earlier identification and a broader range of feasible solutions; a structured assessment of cost, schedule, and performance risk and accelerated analysis, development, test, and operation.” Levine [0002])
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9. 	All Claims are rejected.		

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



February 11, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        






 v